Order unanimously affirmed, with $25 costs and disbursements. Memorandum: The cause of action alleged in the complaint is one for breach of a contractual duty, independent of any negligence. Plaintiff claims to be a third-party beneficiary to this contract and a sufficient cause of action is stated in the complaint. (Wilson v. Costich Co., 231 App. Div. 346; Coley v. Cohen, 289 N. Y. 365.) The six-year Statute of Limitations applies. (Blessington V. McCrory Stores Corp., 305 N. Y. 140.) (Appeal from order of Monroe Special Term denying defendant’s motion for summary judgment.) Present — Williams, P. J., Bastow, Goldman, Halpem and McClusky, JJ.